Citation Nr: 1210152	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression, claimed as posttraumatic stress disorder (PTSD) and mental health condition.

2.  Entitlement to an increased rating in excess of 10 percent for migraine headaches.

3.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for a right index finger disorder.

5.  Entitlement to service connection for right wrist tendonitis.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for residuals of a right ankle sprain.


8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for bilateral shin splints.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for an eyesight disorder.

13.  Entitlement to an increased rating in excess of 10 percent for tinea versicolor.

14.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992 and February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2009 and February 2009 of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran raised claims of entitlement to a service connection for bilateral hip disorders, bilateral knee disorders, a neck disorder, traumatic brain injury (TBI), and a respiratory disorder, including bronchial asthma. The RO has not adjudicated these issues, and they are not inextricably intertwined with the issues adjudicated on the merits, herein. They are not properly before the Board and are referred to the RO for appropriate action.

The issues of entitlement to service connection for a right shoulder disorder, a low back disorder, bilateral hearing loss, an eyesight disorder, bilateral shin splits, and residuals of a right ankle sprain; an increased rating for tinea versicolor, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder has manifested as occupational and social impairment with deficiencies in most areas, due to such symptoms as: impaired impulse control, difficulty adapting to stressful situations, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, irritability, impaired judgment, and an inability to maintain and establish effective relationships. 

2.  The Veteran's headache disorder is manifested by chronic, frequent headaches, with characteristic "prostrating" attacks, but they are not productive of severe economic inadaptability.

3.  The Veteran's currently assigned 10 percent disability rating assigned for tinnitus is the maximum scheduler rating allowed under the applicable VA rating criteria.

4.  The Veteran does not have a diagnosis of a right index finger disorder.  

5.  With resolution of the doubt in favor of the Veteran, he has a right wrist disorder that was incurred as a result of service.  

6.  The Veteran's service entrance examination noted mild, asymptomatic pes planus.

7.  The Veteran's pes planus was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 70 percent, but no greater, for an adjustment disorder are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 4.20, 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for an initial disability rating of 30 percent, but no greater, for migraine headaches are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011).

3.  There is no legal basis to grant an increased initial rating for tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).

4.  The criteria for a grant of service connection for a right index finger disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for a grant of service connection for a right wrist disorder are approximated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  The criteria for a grant of service connection for aggravation of pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2008, July 2008, and July 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2008, December 2008, and February 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).




Adjustment disorder

The Veteran contends that his adjustment disorder, claimed as PTSD, anxiety, and depression, warrants a higher rating than the 30 percent assigned.  The Veteran's predominant symptoms suggest that he has impaired impulse control and difficulty in adapting to stressful circumstances. With resolution of the doubt in favor of the Veteran, his symptoms approximate the criteria for a 70 percent rating, but no higher, in accordance with the Schedule.  Therefore, the Veteran's claim for a higher initial rating is granted to this extent.  

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders. Under these criteria, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service- connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

An April 2008 VA treatment note shows that the Veteran reported PTSD nightmares, hypervigilance, exaggerated startle response, and avoidance symptoms.  He also reported depression, anxiety, flashbacks, irritability, frustration, fatigue, and difficulty sleeping.  In response to a PTSD questionnaire, he noted repeated disturbing memories, repeated disturbing dreams, distress from reminders of the traumatic event, reexperiencing the traumatic event, avoidance, and loss of interest in activities.

In an April 2008 psychiatry consultation, a social history notes that the Veteran was working as a respiratory therapist for 12 years and quit after returning from Iraq due to irritability and feeling "edgy."  A mental status examination revealed that the Veteran was alert, active, fully oriented, cooperative, and adequately groomed.  There was no evidence of abnormal movement.  His speech was fluent at a normal rate and volume.  The Veteran's mood was euthymic with full range and mood congruent affect, with thought processes logical and relevant, and thought content without psychotic features.  The Veteran denied suicidal or homicidal ideation or hallucinations.  His memory, concentration, and attention were intact and insight and judgment were adequate.  The psychiatrist diagnosed the Veteran with adjustment disorder with mixed anxiety and depression mood and assigned a GAF score of 60.  

The Veteran submitted a report from a psychological evaluation conducted in May 2008 by Wende Anderson, Psy.D.  The Veteran described experiencing recurrent intrusive thoughts, nightmares, night sweats, and weekly flashbacks.  He also described a history of intensive effort geared toward avoidance of traumatic associations and noted feelings of estrangement, detachment, and a restricted range of affect.  The Veteran had insomnia, difficulty with concentration, hypervigilance, and an exaggerated startle response.  He also reported experiencing "no mood" and anhedonia.  His psychomotor agitation was highly evident and psychomotor retardation was described.  He had fatigue, loss of energy, feelings of worthlessness and guilt, cognitive difficulty, and thoughts of death, although suicidality and homicidality were denied.  The Veteran also reported anxiety attacks occurring several times per week, including heart palpitations, chest pain, feelings of choking, nausea, dizziness, unsteadiness, parasthesias, and hot flashes.  

Upon a mental status examination, Dr. Anderson noted that the Veteran was  engaged in the evaluation but reticent to discuss his military experience.  Relevant to the rating criteria, she also noted that the Veteran's impulse control was below normal limits, as demonstrated by a history of irritability and angry outbursts.  The Veteran's speech and thought content was normal.  He denied suicidal and homicidal thoughts and intent, and perceptual abnormalities consistent with psychosis.  His affect was agitated and blunted, although appropriate.  The Veteran was fully oriented and his memory was normal.  However, the Veteran's judgment, insight, and concentration were below normal limits.  
 
Dr. Anderson diagnosed the Veteran with PTSD, panic disorder with agoraphobia, and mood disorder NOS and assigned a GAF score of 40.  She opined that his symptoms are severe and his prognosis is extremely guarded.  She also noted social functional impairment and work-related functional impairment and found that the Veteran's problems with emotional and behavioral controls likely rendered the Veteran a danger to any work environment.  

The Veteran underwent a VA examination in December 2008.  The Veteran reported the following symptoms: low mood, sleep of only two to three hours per night, irritability, reduced appetite, and variable to low energy.  The Veteran denied suicidal or homicidal ideation.  While the Veteran was married with two children, he stated that his marriage was having difficulties due to his irritability and anger.  A psychiatric examination shows that the Veteran was lethargic, with impoverished, slow, coherent speech, a suspicious and apathetic attitude toward the examiner, a blunted affect, and a depressed and dysphoric mood.  The Veteran denied hallucinations, panic attacks, and obsessive behavior.  His memory was intact, impulse control was good, and the Veteran was able to maintain personal hygiene and had no problems with activities of daily living.  

However, the examiner noted intense psychological distress at exposure to cues from his traumatic event and persistent avoidance of those triggers.  The Veteran had a restricted affect and was hypervigilant with an exaggerated startle response.  The examiner also found that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had poor insight and poor judgment and was not following up for continuation of care.  

The examiner determined that there were insufficient findings to document the existence of PTSD and diagnosed the Veteran with adjustment disorder with mixed anxiety and depression and assigned a GAF score of 50.  

In a February 2009 addendum, the examiner opined that a specific description of the Veteran's current level of disability would call for mere speculation.  As a rationale, the examiner stated that the Veteran has only presented for one assessment and has not followed up for continuation of care.  The Veteran appears to have very poor insight and exercises very poor judgment that calls for longitudinal assessment and long-term care in conjunction with mood and anxiety symptoms.  The examiner suggested that additional evidence is necessary to clearly diagnose PTSD.  

The Veteran submitted another report from Dr. Anderson, dated in April 2009.  She found that the Veteran described re-experiencing, avoidance, and hyperarousal symptoms found in individuals with PTSD.  He also had significant depressive symptoms, including anhedonia. She opined that the Veteran is permanently and totally disabled and his probability of permanent improvement is remote.  She noted problematic family relationships as evidenced by the conflict in his marriage and difficulty functioning in a work environment.  The Veteran also had judgment related issues, manifested as irritability, angry outbursts, and behavioral acting out, and that these emotional and behavioral problems would likely render the Veteran a danger in a work environment.  Dr. Anderson diagnosed the Veteran with PTSD, panic disorder with agoraphobia, and mood disorder NOS and assigned a GAF score of 40.    

The Veteran submitted an opinion from his chiropractor, Paul Yocum, D.C., in September 2010.  Although authored by a chiropractor, Dr. Yocum opined that the Veteran has increasing symptoms of PTSD, including increased insomnia, anxiety, anger, night sweats, and nightmares.  

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period. 38 C.F.R. § 4.7, 4.130. Specifically, the records describe the Veteran's impaired impulse control as evidenced by his poor insight, angry outbursts, and irritability as well as disturbances of motivation and mood.  The records also noted the Veteran's difficulty maintaining his relationship with his wife and controlling his outbursts in the workplace.  The Veteran's spouse has reported that on one occasion when the Veteran was driving, he blocked three lanes of traffic in retaliation for a perceived slight - clearly evidence of an impaired impulse control capability. Also, the Veteran was unable to continue working due to the symptoms of his mental disorder.  

The record also evidences nightmares and insomnia, depression, and anxiety, including panic attacks.  The VA examiner noted that his symptoms cause significant impairment of social and occupational functioning.  Overall, this evidence reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

The record notes GAF scores of 40, 50, and 60. These GAF scores are indicative of moderate to serious impairment, and supportive of a 70 percent rating. Although the use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this determination. 38 C.F.R. §§ 4.2, 4.6.   

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a 70 percent initial rating for his mental disorder. See Mauerhan, supra (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, the evidence of record does not warrant an initial 100 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. Although the Veteran reported a strained relationship with his spouse, he has been able to maintain his marriage to his spouse for over 12 years and has a positive relationship with his daughters.  Medical and lay evidence of record shows no gross impairment in thought processes, persistent delusions or hallucinations, disorientation as to time and place, or memory loss for names of close family, occupation or own name. See 38 C.F.R. § 4.130.  Therefore, the Veteran's symptoms do not approximate the criteria for a rating of 100 percent.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Migraine headaches

The Veteran contends that he is entitled to a rating in excess of 10 percent due to his migraines.  With resolution of the doubt in favor of the Veteran, his symptoms approximate the criteria for a 30 percent rating, but no higher, in accordance with the Schedule.  Therefore, the Veteran's claim is granted to this extent.  

The Veteran's headaches are currently assigned a 10 percent evaluation under Diagnostic Code 8100. 38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches. 

The rating criteria do not define "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

An August 2006 private treatment record showed that the Veteran denied headaches.  An April 2008 record showed that the Veteran had headaches 2 to 3 times per week with prodrome of hot flashes and photophobia.  Another April 2008 treatment record showed that the Veteran reported no painful headaches during the prior 30 days.  In the Veteran's May 2008 claim of service connection, he reported that he experienced migraines 4 to 5 times per month.  

The Veteran underwent a VA examination in November 2008.  He reported that he began experiencing headaches in service, although he did not seek treatment at that time.  He stated that his headaches had progressively worsened since service.  He stated that he has prostrating headaches on a weekly basis, which he treats with Motrin.  The examiner found that the migraines have a moderate effect on the Veteran's ability to perform chores and participate in recreation, a severe effect on his ability to shop and exercise, and prevent him from playing sports.  The examiner opined that his headaches are moderate to severe due to their frequency.  

In a September 2010 report, the Veteran's chiropractor, Dr. Yocum, diagnosed him with cluster headaches, secondary to a traumatic brain injury.  No details regarding the frequency of his headaches were given.  

With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's headache disorder approximates the criteria for a 30 percent rating.  Between April 2008 and November 2008, the Veteran has reported headaches on a weekly basis that are prostrating in nature.  The Veteran's lay assertions regarding prostrating headaches are credible. See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches). 

However, the evidence of record does not warrant the maximum 50 percent rating. 38 C.F.R. § 4.7. His headaches are not prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 5100. 38 C.F.R. § 4.124a. There is no evidence that shows that the Veteran's headaches were productive of severe economic inadaptability.  As noted above, the Veteran's predominant disability on this review appears to be his psychiatric disorder. Therefore, an initial rating of 30 percent, and no higher, is warranted for the Veteran's headache disorder.

Tinnitus

The Veteran contends that he is entitled to a rating in excess of 10 percent for his tinnitus.  As a rating higher than 10 percent is unavailable under the Schedule, the Veteran's claim is precluded as a matter of law.  Therefore his claim is denied.

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus. Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears. Id. A higher evaluation for tinnitus is not available. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87; Diagnostic Code 6260.  As 10 percent is the highest evaluation available for this condition and because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Extraschedular ratings

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability levels and symptomatology are adequately described by the rating criteria.   Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluations for his disabilities are inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right finger disorder

The Veteran contends that he has a right index finger disorder as a result of service.  The preponderance of the evidence shows that the Veteran does not have a current  right index finger disorder and therefore, his claim is denied.  

Service treatment records show a laceration to the Veteran's right index finger in August 1989.  No additional complaints of pain in the Veteran's right index finger are shown in his records.

At the VA examination in November 2008, a physical examination of the right index finger was normal.  The examiner diagnosed right index finger pain, resolved.  No diagnosis of a current right index finger disorder was made. The examiner further noted that the finger pain may have been related to the Veteran's DeQuervain's tendonitis of his right wrist.  The Board notes that in this decision, service connection has been granted for the Veteran's right wrist disorder.  Symptoms of that disorder, including pain, will be rated accordingly.   

Although the September 2010 chiropractic report shows that Dr. Yocum opined that the Veteran has diffuse right arm paresthesia and pain extending into the hand, there is no evidence of a disorder of the Veteran's right index finger.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board has carefully considered the Veteran's reports of right index finger pain and finds them to be competent and credible evidence of his current symptoms.  However, the Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As the Veteran does not have a diagnosis of a current right index finger disorder, the preponderance of the evidence is against the claim and his claim is denied.  

Right wrist tendonitis

The Veteran contends that he is entitled to service connection for a right wrist disorder.  With resolution of the doubt in favor for the Veteran, he has a right wrist disorder that was incurred during active service.  Therefore, the Veteran's claim is granted.  

The Veteran was treated during service for a right wrist disorder.  Specifically, service treatment records show treatment for DeQuervain's syndrome, right wrist, during the first period of his service in March and April of 1989.  An October 2001 record shows that the Veteran sprained his right wrist during active duty for training.  However, various service treatment records dated approximate to September 2001 indicate that the Veteran complained of right wrist pain while he was in Egypt, apparently on an active duty for training tour of duty. Specifically, these records indicate that the Veteran injured and/or reinjured his right wrist on September 27, 2001 - a Thursday which is suggestive that this incident occurred on inactive duty for training. Post-service treatment records indicate chronic complaints of pain in the right wrist, for which he was issued a splint in March 2008.  An orthopedics consultation indicated that there was minimal radial side narrowing.  In April 2008, the Veteran was diagnosed with degenerative joint disease of the right wrist.

At the VA examination in November 2008, the examiner noted right wrist pain with an onset in 2001.  The examiner found that the Veteran did not report current treatment for a right wrist disorder and that x-rays of the right wrist were normal.  The examiner diagnosed DeQuervain's tendonitis, minor severity currently with no impact on the Veteran's occupational or activities of daily living.  He opined that the Veteran's right wrist disorder is caused by or a result of military service.  As a rationale, the examiner stated that his right wrist pain is from DeQuervain's tendonitis, which is not service-connected.  Additionally, his pain is not due to his wrist sprain incurred during service.

An addendum to the VA examination report was issued in February 2009.  The examiner clarified his opinion stating that the Veteran's right wrist disorder is less likely as not caused by or a result of service.  As a rationale, the examiner stated that although the Veteran was treated for DeQuervain's tendonitis in service in 1989, that disorder is unlikely to persist for 20 years.  It is more likely that the Veteran recently aggravated his wrist, contributing to his current condition, rather than a remote 20 year history of tendonitis as the principal reason his wrist is currently painful.  

In the September 2010 report, Dr. Yocum diagnosed the Veteran with post traumatic residual degenerative joint disease with partial fixation of the right wrist.  He opined that it is more likely than not that this disorder is directly related to the Veteran's military service due to the records from service showing an injury to and treatment for his wrist.  

With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's wrist disorder is due to his period of service.  Service treatment records from the first period of service show an in-service injury to his wrist; and a service treatment record indicates that the Veteran injured or reinjured his right wrist during a period of active duty for training.  There is also evidence that The Veteran has shown a continuity of symptoms regarding complaints of wrist pain since service.  Dr. Yocum provided a current diagnosis of a right wrist disorder and a nexus opinion linking his current diagnosis to his in-service injury.  Therefore, resolving all doubt in favor of the Veteran, service connection is warranted for a right wrist disorder.

The Board makes no pronouncement as to the level of disability that is present as to the right wrist. The question of its severity is one of rating, not of service connection and will be determined by the RO upon its review of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).



Bilateral pes planus

The Veteran contends that pes planus was aggravated during active duty.  Service treatment records show no increase in the Veteran's pre-existing pes planus during service.  Therefore, the preponderance of the evidence is against a finding that preexisting pes planus was aggravated during military service and the Veteran's claim of service connection is denied. 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. 

The Veteran's August 1988 enlistment examination shows an abnormal clinical evaluation of the Veteran's feet and a diagnosis of mild, asymptomatic pes planus.   The Veteran service entrance examination therefore notes a bilateral foot defect and the presumption of soundness as to pes planus does not therefore apply.

Service treatment records from September 1988 through September 1992 show no complaints, treatment, or diagnosis for a bilateral foot disorder.  A November 2001 report of medical examination shows a normal clinical evaluation of the feet.  A report of medical history from December 2001 shows a record of pes planus.  However, in April 2005, the Veteran denied foot trouble and impaired use of his feet.  The April 2005 report of medical examination showed mild pes planus.  

Private treatment records from August 2006 and May 2008 revealed a provisional diagnosis of plantar fasciitis and evidence of mild arthritic changes and calcifications in both feet.  An April 2008 VA podiatry consult shows a diagnosis of plantar fasciitis.  

The Veteran underwent a VA examination in November 2008.  The examiner diagnosed bilateral pes planus/posterior tibialis dysfunction.  He opined that the Veteran's bilateral foot disorder is less likely as not caused by or a result of military service.  As a rationale, the examiner stated that although the Veteran has flare-ups of plantar fasciitis, it has not been aggravated beyond the normal progression of the disease.  Additionally, the examiner noted that the Veteran has yet to receive full treatment for the disorder and it is likely his disorder would respond to treatment and that posterior tibial tendon dysfunction has not progressed beyond the natural course of the disease.  

In the September 2010 report, Dr. Yocum noted that the Veteran had remarkable pain and swelling in his feet and the plantar fascia area was tender.  Dr. Yocum diagnosed post traumatic residual plantar fasciitis of the bilateral feet.  Although Dr. Yocum incorrectly stated that the Veteran was in receipt of service connection for this disorder, it appears that he attributes this disorder to the Veteran being fired upon almost daily during service requiring him to jump and run from his vehicle to safety, while wearing approximately 100 pounds of gear and experiencing multiple falls causing injury.  

The medical evidence of record does not indicate that preexisting pes planus worsened during active military service or manifested in subsequent periods of active duty for training or inactive duty for training. To the contrary, periodic examinations indicate that the Veteran reported no foot trouble. 

Asymptomatic pes planus was noted upon entry onto active service and there is no evidence of a pes planus complaint during active service. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Dr. Yocum's statements are of limited probative value with regard to etiology because they attribute his pes planus to service, when the records clearly indicate that this disorder pre-existed service.  Swann v. Brown, 5 Vet. App. 229, 233   (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

Because there is no medical evidence of record to support a claim that the Veteran's pre-existing pes planus was aggravated by service, the preponderance of the evidence is against the claim. Therefore, it must be denied. See Alemany, 9 Vet. App. at 519. 


ORDER

An initial rating of 70 percent but no higher for an adjustment disorder is granted.

An initial rating of 30 percent but no higher for migraine headaches is granted.

An increased rating in excess of 10 percent for tinnitus is denied.

Service connection for a right index finger disorder is denied.

Service connection for right wrist tendonitis is granted.

Service connection for aggravation of bilateral pes planus is denied.


REMAND

The Veteran has submitted claims of an increased rating for tinea versicolor, and service connection for bilateral shin splints, residuals of a right ankle sprain, a right shoulder disorder, an eyesight disorder, a low back disorder, bilateral hearing loss, and entitlement to TDIU.  Additional development is necessary prior to adjudicating these claims.  

Tinea versicolor

Service treatment records show that the Veteran received treatment for tinea versicolor during service.  Post-service VA treatment records from 2005 through 2008 show treatment for tinea versicolor, psoriasis, and rash on the back and torso.  The Veteran also submitted a private treatment record dated in August 2006, in which the examiner found a rash on the Veteran's lower chest.  

The Veteran underwent a VA examination in November 2008.  He reported constant discoloration and dry skin patches on his bilateral shoulders, back, and bilateral ankles.  The examiner found that the rash affected 0 percent of his exposed area and 10 to 20 percent of his entire body area.  The examiner noted that the Veteran treated his skin disorder in service with Selsun shampoo wash, but no current treatment was indicated.  

However, in the September 2010 report by Dr. Yocum, the Veteran was noted to have had constant irritation and itching on his chest and back. 

The Board is unable to discern the extent (i.e., size and coloration) of the Veteran's skin disorder, given the different findings between November 2008 and September 2010. A VA examination is necessary to determine the severity of the Veteran's skin disorder. 38 C.F.R. § 3.327.




Bilateral shin splints

The Veteran was treated in service for shin splints.  Post-service treatment records show that the Veteran continued to be treated for shin splints in March 2005.  

At the November 2008 VA examination, the examiner diagnosed bilateral shin splints, resolving.  He opined that bilateral shin splints are less likely as not caused by or a result of military service.  As a rationale, the examiner stated that the Veteran's shin splints have resolved with a decrease in activity and that his shin splints do not cause any permanent disability, and should continue to resolve.
  
Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). However, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Given the November 2008 VA examiner's report of resolving shin splints, the Board is unable to ascertain if the Veteran has the disorder in question, and if so, whether it is related to any active-duty incident. Therefore, a VA examination is necessary to determine if the Veteran currently has a diagnosis of shin splints, or if he had a diagnosis of shin splints during the pendency of this claim.  


Right ankle disorder

Service treatment records show that the Veteran was diagnosed with a right ankle sprain in April 1990.  On a report of medical history dated in April 2005, the Veteran denied any foot trouble or painful joints and noted that he was in good health.  A private treatment record from August 2006 indicated that the Veteran was treated for pain in his ankle; however no diagnosis of an ankle disorder was made.  

In March 2008, the Veteran was issued an ankle brace.  An April 2008 VA treatment record shows that although the Veteran complained of pain, he had normal range of motion in his right ankle and x-rays of his right ankle were negative at that time.  The Veteran was diagnosed with degenerative joint disease of the bilateral ankles, left more than right.  

The Veteran underwent a VA examination of the feet in November 2008.  He reported a sprained ankle in service and stated that this disorder had resolved.   The examiner found a normal right ankle with no instability or tendon abnormality. X-rays of the right ankle were normal.  The examiner opined that the Veteran's right ankle disorder resolved.  

However, in the September 2010 report from Dr. Yocum, he noted that the Veteran has remarkable pain and swelling of the right foot and crepitus can be palpated at the ankle and at the tarsal/metatarsal regions.  Although Dr. Yocum opined that the Veteran's foot disorders were due to service, no diagnosis of a right ankle disorder was made.  

The Veteran's treatment records contain a single diagnosis of degenerative joint disease of the bilateral ankles, and the Veteran's physical examinations and x-rays have all been negative for indicia of a disorder.  Given the discrepancies between the November 2008 VA examination and the September 2010 report authored by Dr. Yocum, a clarifying VA examination is necessary to determine if the Veteran has a diagnosis of a right ankle disorder that is due to his period of service.  38 C.F.R. § 3.326.


Right shoulder disorder

Service treatment records are silent for any injury or treatment for the Veteran's right shoulder.  Post-service treatment records show that the Veteran complained of right shoulder pain; however no diagnosis of a shoulder disorder was made.

In September 2010, the Veteran submitted a report from chiropractor, Dr. Yocum.  Dr. Yocum stated that the Veteran had diffuse right arm paresthesia and pain.  He diagnosed discogenic neuropathy of the right upper extremity and opined that it was more likely than not due to the Veteran's military service.  Specifically, Dr. Yocum cited injuries sustained by the Veteran in the course traveling rough terrain and falling, while wearing approximately 100 pounds of gear, including a 60 pound vest that rested on his shoulders.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is necessary prior to adjudicating this claim.  

Low back disorder

Service treatment records show that the Veteran was treated for thoracic strain, a pulled muscle in his low back, and back pain during service.  In April 2004, the Veteran reported that he experienced back pain during his deployment.  

At a periodic examination in April 2005, the Veteran reported never having had recurrent back pain or any back problem.  A clinical valuation of the spine was normal and the Veteran's PULHES profile was of the highest level of fitness.   Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran again complained of low back pain in May 2007.  The Veteran underwent a VA examination in November 2008.  The examiner conducted a review of the claims file and the Veteran's medical records.  The Veteran complained of low back pain.  He denied an acute injury but alleged that he has experienced back pain during and since his discharge from service.  The examiner performed a physical examination of his spine.  There were no objective abnormalities.  Detailed motor, reflex, and sensory examinations were normal.  Range of motion was flexion to 80 degrees with pain at 60 degrees; extension to 30 degrees with pain at 20 degrees, and bilateral flexion and rotation to 30 degrees with pain at 25 degrees of rotation.  The examiner found that although reduced, the Veteran's range of motion was still normal.   

The examiner noted pain on motion and a resulting mild to moderate effect on the Veteran's ability to perform daily activities.  However, he stated that while the Veteran had low back pain, his examination was normal.  Specifically, the examiner opined that his low back pain is less likely as not caused by or a result of military service, because although records show treatment for low back strain, this condition is likely to respond to conservative treatment and there is no objective evidence of an abnormality in the lumbar spine.  Therefore, the examiner could not find a disorder to connect with his military service.    

In the September 2010 report from Dr. Yocum, the chiropractor diagnosed the Veteran with post traumatic residual degenerative joint disease and chronic discopathy of the lumbar spine emphasis lumbosacral region with attending lumbago and bilateral sciatic radicular pain.  He opined that it is more likely than not that the Veteran's disorder is directly and causally related to his military service.  

As Dr. Yocom's report was not available at the time of the VA examination, a remand is necessary for the VA examiner to review the evidence and clarify his opinion in light of this report.  38 C.F.R. § 4.2.  

Bilateral hearing loss

 The Veteran contends that he has bilateral hearing loss as a result of service.  He underwent a VA audiological examination in November 2008, at which time the examiner found although the Veteran was exposed to noise trauma during service, his hearing was normal and he did not meet the criteria for compensation for hearing loss for VA purposes.   The Veteran submitted a letter from Dr. Yocum dated in September 2010, in which he stated that the Veteran had 30 percent bilateral hearing loss that is due to service.  

As stated above, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra.  Therefore, a remand is necessary to determine if the Veteran's hearing loss meets the criteria for compensation, pursuant to 38 C.F.R. § 3.385.  
 
Eyesight disorder

The Veteran contends that he has an eyesight disorder due to service.  Service treatment records show treatment for a swollen left upper eyelid in August 1992.  
An April 2007 medical history noted no eye disorder.  

In November 2008, the Veteran underwent a VA examination conducted by a physician assistant.  The examiner opined that the Veteran's headaches are less likely caused by an eye disorder and that an ocular examination revealed healthy anterior and posterior segment tissues with no anomalies and Veteran's vision is good with proper prescription in place.  

VA is required to provide specialist examinations for specified disorders, including vision disorder. See VBA Fast Letter 10-32.  Therefore, a remand is necessary to schedule the Veteran for a VA examination with an eye specialist.  

TDIU

The Board has adjudicated the matters of entitlement to service connection for a right wrist disorder and bilateral shin splints, as well as increased ratings for an adjustment disorder and migraines and has remanded additional claims of service connection and for an increased rating for tinea versicolor.  With respect to the Veteran's claim for TDIU, the ratings to be assigned to the claims granted and the resolution of the remanded service connection and rating claims may have a bearing upon the claim of entitlement to TDIU. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a tinea versicolor, bilateral shin splits, a right ankle disorder, a right shoulder disorder, a low back disorder, an eyesight disorder, and bilateral hearing loss, that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, or upon the Veteran's response, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. With regard to the Veteran's claim for a increased rating for tinea versicolor, the examiner must:

i. State the percentage of total body area and the percentage of exposed body area affected by this disorder.

ii. State which medications the Veteran uses to treat his skin disorder, including whether the Veteran treats with corticosteroids or immunosuppressives.

iii. Provide photographs of the Veteran's skin disorder.

f. With regard to the Veteran's claim of service connection for a bilateral shin splits, the examiner must:

i. Opine whether the Veteran currently has a diagnosis of shin splits.

ii. Opine whether the records show that the Veteran had a diagnosis of shin splits since May 29, 2008, the date of the Veteran's claim.  

g. With regard to the Veteran's claim of service connection for a right ankle disorder, the examiner must:

i. Opine whether the Veteran has a diagnosis of a right ankle disorder that was incurred during or as a result of his active service.

h. With regard to his claim of service connection for a right shoulder disorder, the examiner must:

i. Opine whether the Veteran has a right shoulder disorder that was incurred during or as a result of his active service.

i. With regard to his claim of service connection for a low back disorder, the examiner must:

i. Opine on whether the Veteran has a diagnosis of a low back disorder that is etiologically related to his period of service;

ii. If the examiner concludes that the Veteran does not have a diagnosis of a low back disorder, he must comment on the diagnoses contained within the September 2010 report by Dr. Yocum and state why they were not properly made.

iii. If the Veteran has a low back disorder as a result of service, does the Veteran have radiculopathies of the right or left lower extremities due to his back disorder? 

j. With regard to his claim of service connection for an eyesight disorder, an EYE SPECIALIST must review this claim and opine whether the Veteran has an eye disorder that was incurred during or etiologically related to his period of service.

k. With regard to his claim of service connection for bilateral hearing loss, the examiner must: 

i. Conduct a full auditory examination of the Veteran;

ii. Provide an opinion as to whether the Veteran has an auditory disability that is likely the result of his active duty service; and

iii. Address the Veteran's contentions as to the causes of his hearing loss.  

l. With regard to the claim for TDIU, the RO/AMC must also afford the Veteran VA medical examinations to determine whether the Veteran is unemployable solely due to his service-connected service-connected disorders.  

i. The examiner must provide an opinion, based on the examination findings and a review of the claims file, on whether the Veteran's service-connected disorders alone, without regard to his age or the effects of any non-service-connected disabilities, are severe enough as a whole to preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  

m. In forming the above-requested opinions, the examiner is required to review the claims file in its entirely.  However, specific attention shall be paid to the following records:

i. An October 1988 treatment record in which the Veteran complained of sharp pain in his upper back and was assessed with thoracic strain.

ii. A November 1988 record of shin splints.

iii. A February 1989 record of shin splints.

iv. March and April 1989 records of resolving DeQuervain's disorder of the right wrist.

v. A June 1989 audiogram in which it states that the Veteran was routinely exposed to hazardous noise.

vi. An August 1989 record of a laceration to the right index finger.

vii. A March 1990 record of low back pain.

viii. An April 1990 service radiologic record of injury to the Veteran's right ankle.

ix. An August 1990 record of complaints of low back pain and a pulled muscle on the lower back was ruled out. 

x. A September 1990 record of low back pain. 

xi. A November 1990 treatment record for complaints of pain in the left ankle and a diagnosis of possible ligament strain.

xii. A July 1992 report of medical examination showing a normal clinical examination in all areas.  

xiii. An August 1992 treatment record for a swollen left upper eyelid.

xiv. A January 1997 report of medical history in which the Veteran did not note any disorders and a report of medical examination showing a normal clinical evaluation in all areas. 

xv. An August 1997 record of injury to the right ankle.

xvi. A September 1997 physical profile in which the Veteran is excused from physical training due to a right ankle sprain.

xvii. A February 1998 physical profile showing that the Veteran's right ankle disorder resolved.

xviii. An August 2000 record of treatment for shin splints.

xix. An October 1990 record diagnosing tinea versicolor.

xx. A November 2001 sick slip citing an injury to the Veteran's right wrist while on inactive duty for training.

xxi. A November 2001 record regarding the Veteran's right wrist injury in which the Veteran reported a history of injury when he was 12 years old and the medical provider found that the Veteran had full range of motion in the right wrist with skin intact, no edema or redness, and the Veteran denied radiation of pain, numbness, or tingling.

xxii. A November/December 2001 report of medical history in which the Veteran denied recurrent back pain or problems, impaired use of arms, legs, hands, or feet, an eye disorder, hearing loss, headaches, and bone, joint, or other deformity.  The Veteran admitted to swollen or painful joints, a right wrist injury, right hand numbness, and tinea versicolor.

xxiii. A March 2002 medical record noting the Veteran had physical limitations due to shin splints and a right wrist disorder.

xxiv. A February 2003 pre-deployment health assessment in which the Veteran reported concerns regarding his right wrist disorder, both shins, and a rash on his lower back and head.

xxv. A February 2004 record of tingling in both legs, which was assessed as mild sciatica.

xxvi. The April 2004 report of medical assessment in which the Veteran stated that he is concerned about a rash on his back, his right wrist, and his shins, and that during his deployment, he developed back pain, muscle aches, a skin disease or rash, and headaches.

xxvii. An April 2005 report of medical examination in which a normal clinical evaluation was found of the Veteran's eyes, upper extremities, lower extremities (except feet), spine, and skin.  

xxviii. The May 2007 post-deployment health assessment in which the Veteran reported headaches, weakness, back pain, swollen, stiff, or painful joints, muscle aches, numbness or tingling in his hands and feet, and skin disease or rash.

xxix. The June 2007 post-deployment health assessment in which the Veteran weakness, headaches, swollen, stiff or painful joints, back pain, muscle aches numbness or tingling in his hands and feet, and skin disease or rash.

xxx. A July 2007 statement of medical examination and duty status in which a line of duty investigation report was issued for pain to both legs and wrists from injury. 

xxxi. An August 2007 medical record indicating a right wrist injury and service-related injuries to his shins.

xxxii. A March 2008 treatment record in which the Veteran alleged that he injured his back and legs in a rollover accident in 2003.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of an increased rating for tinea versicolor, and service connection for a right shoulder disorder, a low back disorder, bilateral hearing loss, an eyesight disorder, and TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


